Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-2, 4, 6-8, 10, 12-14, 16 and 18-20 are currently pending in this application.
Claims 3, 5, 9, 11, 15 and 17 have been canceled.

Response to Amendments
The applicant amended independent claims by incorporating features of claims 3 and 5 to claim 1, claims 9 and 11 to claim 7 and claims 15 and 17 to claim 13.
The applicant amended para. [0022] of the specification as indicated in the previous Office Action and the objection to the specification has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (2020/0051334; IDS) in view of Lee (2014/0104455; IDS).

Regarding claim 1, Leung teaches a method for image capturing (e.g., In one example implementation, the example method may include generating an image (e.g., a first image) that includes an environment captured by a device and a virtually-rendered augmented reality (AR) object composited with the environment.  Leung: [0003] L.3-7), applicable to a terminal (e.g., In some implementations, the user (e.g., user of a device 950 of FIG. 9) may generate (e.g., record, create, etc.) the image 100 using a camera of the device. Leung: [0019] L.1-3. Computing device 950 is intended to represent various forms of mobile devices, such as personal digital assistants, cellular telephones, smart phones, and other similar computing devices. Leung: [0057] L.7-10), the method comprising: 
in response to determining that the terminal is in an augmented reality image capturing scene, determining augmented reality environment information of the augmented reality image capturing scene (e.g., In one example implementation, a user may generate an image/video using a device (e.g., a camera of a mobile device). The generated image/video may include an environment (e.g., surrounding environment) captured by the camera of the device and an AR object that is composited with the captured environment. The AR object may be any virtually rendered AR object. The image/video may be embedded with AR metadata generated by an AR software development kit (SDK) on the device. The AR metadata may include contextual environment data which may be a data representation of physical characteristics of the environment. In some implementations, the image/video and the embedded metadata are part of a same file and the AR metadata embedded into the image may be used for reading the image/video and/or modifying the image/video.  Leung: [0016].  It is obvious that the contextual environment data is taken as the augmented reality environment information); and 
in response to receiving an image capturing instruction (e.g., FIG. 7 illustrates a flowchart 700 of a method of experiencing AR with an image (e.g., still image), according to at least one example implementation. Leung: [0038] L.1-3. At block 710, a device may generate a first image including an environment captured by a device and a virtually-rendered augmented reality (AR) object composited with the environment.  Leung: [0039] L.1-4) and the image capturing instruction being an instruction for capturing an image, capturing an image and recording the augmented reality environment information corresponding to the image (e.g., In some implementations, the user (e.g., user of a device 950 of FIG. 9) may generate (e.g., record, create, etc.) the image 100 using a camera of the device. The device may be configured with an AR software development kit (SDK) to support AR experiences. The AR SDK may generate metadata (e.g., AR metadata) of the image 110 and embed the generated metadata into the image 100.  Leung: [0019] L.1-7), to obtain a target image carrying the augmented reality environment information (e.g., For example, in one implementation, a device (e.g., device 950 of FIG. 9) may generate the first image (e.g., image 500) which may include the environment 110 captured by the device and a virtually-rendered AR object 220 composited with the environment 110, to generate, for example, image 540. Leung: [0039] L.4-9. The image 500 generated by the device may be embedded with the metadata 510. In some implementations, the metadata 510 may be generated by the AR SDK on the device and the metadata 510 may include contextual environment data 520 and the environment 530 captured by the camera. In some implementations, the contextual environment data 520 may include the pose information 522, the estimated lighting information 526, and/or the planar surface information 526 to provide contextual information associated with the image 500.  Leung: [0040] and Fig. 5; reproduced below for reference.

    PNG
    media_image1.png
    651
    838
    media_image1.png
    Greyscale

It is obvious that the contextual environment data is taken as the augmented reality environment information) comprising:
capturing a preview image (see 1_1 below); 
recording the augmented reality environment information for acquiring the preview image using an augmented reality algorithm (e.g., FIG. 1 illustrates an image 100 captured by a camera of a device. In one implementation, the image 100 may include an environment 110 captured by the camera. The environment 100 shows a room with furnishings (e.g., chairs, plant, etc.).  Leung: [0018] and Fig. 1; reproduced below for reference. 

    PNG
    media_image2.png
    629
    730
    media_image2.png
    Greyscale

FIG. 2 illustrates an image 200 which includes the image 100 (or environment 110) composited with a virtually-rendered AR object 220, according to at least one example implementation.  Leung: [0021] and Fig. 2.  See 1_1 below); and 
associating the preview image with the augmented reality environment information for acquiring the preview image, to obtain the target image carrying the augmented reality environment information (e.g., In some implementations, the user may embed the AR object 220 (e.g., a round table) into the image 100 (or the environment 110) to generate the image 200. For example, the AR object 220 may be embedded into the image 100 by compositing the AR object 220 into the image 100 (or the environment 110). Compositing may be the combining of visual elements from separate sources (e.g., the environment 110 and the AR object 220) into a single image (e.g., image 220), for example, to create an illusion that the visual elements are parts of the same image (e.g., image 200). The AR object 220 may be embedded into the image 100 (or the environment 110) when the user has access to a camera of the device (e.g., camera recording the environment 110). The embedding of the AR object 220 may allow the user to interact with the image 200 for AR experiences. The AR object 220 is just one example of a virtual object and any virtual object (e.g., a virtual lion, virtual scarecrow, etc.) may be composited with the image 100 (or the environment 110) to generate the image 200.  Leung: [0022].  Note: The AR object 220 is a pre-recorded image.  See 1_1 below).
packaging the augmented reality environment information of the target image into a file of the target image depending on a file storage type, to obtain a target picture carrying the augmented reality environment information (e.g., The generated image/video may include an environment (e.g., surrounding environment) captured by the camera of the device and an AR object that is composited with the captured environment. The AR object may be any virtually rendered AR object. The image/video may be embedded with AR metadata generated by an AR software development kit (SDK) on the device. The AR metadata may include contextual environment data which may be a data representation of physical characteristics of the environment. In some implementations, the image/video and the embedded metadata are part of a same file and the AR metadata embedded into the image may be used for reading the image/video and/or modifying the image/video.  Leung: [0016] L.3-15.  Therefore, the specific file storage type of the image/video with AR object are file type with embedded AR metadata.  It is obvious this specific file type is distinguished from image/video files with a suffix in file type, for example, jpgE or mpgE, where E denotes a link being embedded in the image/video file to the AR objects); and 
in response to receiving an instruction for performing augmented reality on the target picture, performing an augmented reality processing on the target picture according to the augmented reality environment information of the target picture (e.g., At block 710, a device may generate a first image including an environment captured by a device and a virtually-rendered augmented reality (AR) object composited with the environment. For example, in one implementation, a device (e.g., device 950 of FIG. 9) may generate the first image (e.g., image 500) which may include the environment 110 captured by the device and a virtually-rendered AR object 220 composited with the environment 110, to generate, for example, image 540.  Leung: [0039]).
While Leung does not explicitly teach, Lee teaches:
(3_1). acquiring a preview image (e.g., A method for processing an image in a camera device includes processing a preview image in which first photographing information for controlling a camera drive in a preview mode and second photographing information collected in the image processing are obtained, and both photographing information is stored with a corresponding frame image; and processing a still image in which a specific frame image selected from the frame images stored in a buffer is processed by using the corresponding photographing information during a capture mode. Lee: Abstract. Referring to FIGS. 11 and 12, if a user switches on a shutter, the control unit 100 detects a camera drive (1111), and displays a preview image by performing a preview mode (1113). In the preview mode, the control unit 100 obtains photographing information for driving the camera 110 and photographing information output by the camera 110 as first photographing information, and also obtains photographing information in processing an image by the image processor 120 as second photographing information. The control unit 100 stores an image photographed by the camera 110 in the buffer 130, and stores first and second photographing information obtained from the same frame of the stored image.  Lee: [0095]. Such a preview mode is repeated until a capture mode is requested after driving the camera or the drive of the camera is terminated. If capturing an image is requested in the preview mode, the control unit 100 detects it (1115), and controls the buffer 130 to selectively output the image and photographing information according to the request for capturing (1117). Lee: [0100] L.1-7.  Therefore, as the previewed image is captured, the image becomes the captured image of Leung);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into the teaching of Leung so that the user can repeat the preview mode until the photographing information is acceptable to the user.




Regarding claims 7, the claim is an apparatus claim of method claim 1.  The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Leung claims “An apparatus, comprising: a processor; and a memory, the memory including instructions configured to cause the processor …” (Leung: Claim 17 L.1-4).

Regarding claim 13, the claim is a non-transitory computer-readable storage medium claims of method claim 1.  The claims are similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Leung claims “Methods discussed above, some of which are illustrated by the flow charts, may be implemented by hardware, software, firmware, middleware, microcode, hardware description languages, or any combination thereof. When implemented in software, firmware, middleware or microcode, the program code or code segments to perform the necessary tasks may be stored in a machine or computer readable medium such as a storage medium. A processor(s) may perform the necessary tasks.” (Leung: [0073]).

Regarding claim 19, the combined teaching of Leung and Lee teaches a mobile terminal implementing the method according to claim 1, wherein the mobile terminal has an image capturing application installed therein, and comprises a display screen configured display the captured image through the image capturing application (e.g., In some implementations, the user (e.g., user of a device 950 of FIG. 9) may generate (e.g., record, create, etc.) the image 100 using a camera of the device. The device may be configured with an AR software development kit (SDK) to support AR experiences. Leung: [0019] L.1-5 and Fig. 9; reproduced below for reference. 

    PNG
    media_image3.png
    525
    778
    media_image3.png
    Greyscale

Computing device 950 is intended to represent various forms of mobile devices, such as personal digital assistants, cellular telephones, smart phones, and other similar computing devices. Leung: [0057] L.7-10. Computing device 950 includes a processor 952, memory 964, an input or output device such as a display 954, a communication interface 966, and a transceiver 968, among other components. Leung: [0063] L.1-4. The display interface 956 may comprise appropriate circuitry for driving the display 954 to present graphical and other information to a user.  Leung: [0065] L.6-9).

Regarding claim 20, the combined teaching of Leung and Lee teaches the mobile terminal according to claim 19, wherein the mobile terminal is configured to, according to the AR environment information carried in the captured image, enable modification and edition of the AR effect on the captured image without enabling the image capturing application (e.g., FIG. 8 illustrates a flowchart 800 of a method of AR experience with a video, according to at least one example implementation. In some implementations, for example, the method may be performed by a device and the device need not have access to a camera on the device, at least during some portions of the method.  Leung: [0045] and Fig. 8. At block 810, a device may generate a first video including an environment captured by the device and a virtually-rendered augmented reality (AR) object composited with the environment. For example, in one implementation, a device (e.g., device 950 of FIG. 9) may generate the first video which may include an environment captured by the device and a virtually-rendered AR object 220 composited with the environment. Leung: [0046]. ).

Claim(s) 2, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of Lee as applied to claim(s) 1 (7 and 13) above, and further in view of Rhee et al. (2012/0236119; IDS).

Regarding claim 2, the combined teaching of Leung and Lee teaches the method of claim 1, wherein the augmented reality environment information comprises: 
one or more of plane information, light source information (e.g., The contextual environment data may be a data representation of physical characteristics of the environment 110 and may include pose information, lighting estimate information, horizontal and/or vertical surface planes in the world, and/or camera intrinsics.  Leung: [0019] L.10-14.  The lighting estimate information is taken as the light source information), and environment depth information of an image capturing scene (see 2_1 below).
While the combined teaching of Leung and Lee does not explicitly teach, Rhee teaches:
(2_1). the augmented reality environment information comprises …. environment depth information of an image capturing scene (e.g., Provided is a camera motion estimation method and apparatus that may estimate a motion of a depth camera in real time. The camera motion estimation apparatus may extract an intersection point from plane information of a depth image, calculate a feature point associated with each of planes included in the plane information using the extracted intersection point, and extract a motion of a depth camera providing the depth image using the feature point. Accordingly, in an environment where an illumination environment dynamically varies, or regardless of a texture state within a space, the camera motion estimation apparatus may estimate a camera motion.  Rhee: Abstract. Referring to FIG. 1, the camera motion estimation apparatus 100 may include a depth image capturing unit 110, a plane extractor 120, an intersection point extractor 130, an intersection line extractor 140, a feature point detector 150, a motion extractor 160, and a pose update unit 170.  Rhee: [0046]. FIG. 2 illustrates a depth image 210 and a color image 220 in an environment including three planes according to embodiments.  Rhee: [0049]. Referring to FIG. 2, each of the depth image 210 and the color image 220 may include three planes. In general, compared to the color image 220, the depth image 210 may be relatively less affected by a change in an illumination environment and a texture state within a space. The color image 220 may be relatively significantly affected by the change in the illumination environment and the texture state and thus, may not be readily used to estimate a camera motion. Rhee: [0050] L.1-8.  Therefore, from teaching of Leung, the AR object 220 in Fig. 2 is moved to AR object 320 in Fig. 3.

    PNG
    media_image4.png
    381
    424
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    378
    426
    media_image5.png
    Greyscale

).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rhee into the combined teaching of Leung and Lee so that the AR object can be embedded in the environment 110.

Regarding claim 8, the claim is an apparatus claim of method claim 2.  The claim is similar in scope to claim 2 and it is rejected under similar rationale as claim 2.

Regarding claim 14, the claim is a non-transitory computer-readable storage medium claim of method claim 2.  The claim is similar in scope to claim 2 and it is rejected under similar rationale as claim 2.

Claim(s) 4, 6, 10, 12, 16 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leung in view of Lee as applied to claim(s) 1 (7 and 13) above, and further in view of Gao et al. (2015/0178320; IDS).

Regarding claim 4, the combined teaching of Leung and Lee teaches the method of claim 1, wherein the image capturing instruction is an instruction for capturing a video; and capturing the image and recording the augmented reality environment information corresponding to the image, to obtain the target image carrying the augmented reality environment information (e.g., In some implementations, the user may embed the AR object 220 (e.g., a round table) into the image 100 (or the environment 110) to generate the image 200. For example, the AR object 220 may be embedded into the image 100 by compositing the AR object 220 into the image 100 (or the environment 110). Compositing may be the combining of visual elements from separate sources (e.g., the environment 110 and the AR object 220) into a single image (e.g., image 220), for example, to create an illusion that the visual elements are parts of the same image (e.g., image 200).  Leung: [0022] L.1-10) comprises: 
when capturing the video, sequentially recording the augmented reality environment information corresponding to each video frame of the shot video using an augmented reality algorithm (e.g., Although FIGS. 1-6 are described in the context of images (e.g., still images), the proposed implementations apply to videos as well, for example, as described below in detail in reference to FIG. 8. Leung: [0037]. FIG. 8 illustrates a flowchart 800 of a method of AR experience with a video, according to at least one example implementation. In some implementations, for example, the method may be performed by a device and the device need not have access to a camera on the device, at least during some portions of the method.  Leung: [0045]. The video generated by the device may be embedded with a metadata (e.g., first metadata). In some implementations, the first metadata may be generated by the AR SDK on the device and the first metadata may include frame metadata per each frame of the video and a first global metadata for the first video captured by the camera. Leung: [0047]); and 
according to a display timestamp of each video frame, associating each video frame of the shot video with the augmented reality environment information corresponding to each video frame, to obtain a target video carrying the augmented reality environment information (e.g., At block 810, a device may generate a first video including an environment captured by the device and a virtually-rendered augmented reality (AR) object composited with the environment. For example, in one implementation, a device (e.g., device 950 of FIG. 9) may generate the first video which may include an environment captured by the device and a virtually-rendered AR object 220 composited with the environment. Leung: [0046]. At block 820, the device may generate a second video by modifying the first video. For example, in one implementation, a device (e.g., device 950 of FIG. 9) may generate the second video by modifying the first video.  Leung: [0048]).
While the combined teaching of Leung and Lee does not explicitly teach, Gao teaches:
(4_1). according to a display timestamp of each video frame (e.g., It may be desirable to implement method M100 to include repeated instances of task T300 (e.g., repeated instances of tasks T200 and T300) on a video stream: for each frame of the video stream, for example, or for each n-th frame (where n is an integer greater than one), or upon a specified event (e.g., detection by a tracking task that a selected object has moved). In such case, items of metadata within a metadata file or stream may be timestamped to indicate a desired association between such an item and a corresponding frame of the video stream. In such case, task T300 may also include multiplexing the video and metadata streams (possibly with one or more audio streams as well).  Gao: [0183]),
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gao into the combined teaching of Leung and Lee because the timestamp is a more popular reference to a user than frame number.

Regarding claim 6, the combined teaching of Leung, Lee and Gao teaches the method of claim 4, further comprising: 
according to a file storage type of the target image, packaging the augmented reality environment information of the target image into a file of the target image, to obtain a target picture carrying the augmented reality environment information (e.g., The generated image/video may include an environment (e.g., surrounding environment) captured by the camera of the device and an AR object that is composited with the captured environment. The AR object may be any virtually rendered AR object. The image/video may be embedded with AR metadata generated by an AR software development kit (SDK) on the device. The AR metadata may include contextual environment data which may be a data representation of physical characteristics of the environment. In some implementations, the image/video and the embedded metadata are part of a same file and the AR metadata embedded into the image may be used for reading the image/video and/or modifying the image/video.  Leung: [0016] L.3-15); and 
in response to receiving an instruction for performing augmented reality on the target picture, performing an augmented reality processing on the target picture according to the augmented reality environment information of the target picture (e.g., At block 710, a device may generate a first image including an environment captured by a device and a virtually-rendered augmented reality (AR) object composited with the environment. For example, in one implementation, a device (e.g., device 950 of FIG. 9) may generate the first image (e.g., image 500) which may include the environment 110 captured by the device and a virtually-rendered AR object 220 composited with the environment 110, to generate, for example, image 540.  Leung: [0039]).

Regarding claims 10 and 12, the claims are apparatus claims of method claims 4 and 6 respectively.  The claims are similar in scope to claims 4 and 6 respectively and they are rejected under similar rationale as claims 4 and 6 respectively.

Regarding claim 16 and 18, the claims are non-transitory computer-readable storage medium claims of method claims 4 and 6 respectively.  The claims are similar in scope to claims 4 and 6 respectively and they are rejected under similar rationale as claims 4 and 6 respectively.

Response to Arguments
Applicant’s arguments filed on November 23, 2021 have been fully considered but they are not persuasive.
R1.	The applicant argued on p.11 para. 8 that “That is, in Leung, the generated image/video and the embedded metadata can be stored into the same file. However, nowhere of Leung discloses or teaches storing the metadata and the image/video in a manner corresponding to the file storage type of the image/video.”
The examiner disagreed respectfully.  As the image/video filed is stored with embedded AR metadata, these embedded files shall be distinguished from the normal image/video files that contains only the image/video contents, such as jpg/mpg.  It is obvious that these files with embedded AR contents shall be named jpgE/mpgE type.  Thus, these embedded files shall be processed differently from the normal jpg/mpg files which do not contain AR metadata (contents).
R2.	The applicant remarked on p. 11 para. 9 and p. 12 para.1 that “In contrast, in the claimed embodiments as recited in amended independent claim 1, the AR environment
information is packaged into a file in different manners based on different file storage types. For example, for the JPEG format, the length of the AR environment information of the target image is written into metadata of image file and the AR environment information is attached to the end of the image file. For the HEIF format, the AR environment information are written the image file as independent data.” 
The examiner disagreed respectfully.  The reference of Leung teaches that “The generated image/video may include an environment (e.g., surrounding environment) captured by the camera of the device and an AR object that is composited with the captured environment. The AR object may be any virtually rendered AR object. The image/video may be embedded with AR metadata generated by an AR software development kit (SDK) on the device. The AR metadata may include contextual environment data which may be a data representation of physical characteristics of the environment. In some implementations, the image/video and the embedded metadata are part of a same file and the AR metadata embedded into the image may be used for reading the image/video and/or modifying the image/video.” (Leung: [0016] L.3-15).  There is no recitation that the file shall be in HEIF format and the AR metadata shall be embedded at the end of the image or video files.  Therefore, the applicant is arguing features that are not present in the claim.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Kim (2012/0188396) teaches that “Referring to FIG. 5, the image file may have the structure according to an Exif file format. Files compressed in the Exif format may include a start of image (SOI) marker, an application marker segment 1 (APP1) including Exif property information, a quantization table (DQT) region, a Huffman table (DHT) region, a frame header (SOF) region, a scan header (SOS) region, a main image region (compressed data), an end of image (EOI) marker, a screen nail region (ScreenNail), and an object property region (AR data).” (Kim: [0072] and Fig. 5).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611